DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for amendment dated 7/15/21 including claims 1-3 and 7. Claims 4-6 and 8-9 are cancelled.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/14/21 and 7/8/21 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
pertains. Patentability shall not be negated by the  manner in which the invention was made
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over  3GPP TSG-RAN WG2 Meeting #93    R2-162068, St Julian's, Malta, 15-19 February , 2016,henceforth, ‘068, Document 1, in view of STERN-BERKOWITZ (WO 2016/025899 Al (INTERDIGITAL PATENT HOLDING, INC.) 18 February 2016,henceforth, ‘899, document 2,  paragraphs [0127]-[0128], [0319]-[0474]).
For claims 1 and 7, A radio base station usable in a radio communication system that includes a first radio communication system and a second radio communication system, and that constitutes the second radio 
 the radio base station includes a processor coupled with a transceiver , 
wherein the processor controls transition of the user device from the first radio communication system to the second radio communication system;
 ‘068, document 1,  discloses in section 18: "For handover from GERAN to EUTRAN, due to limitations in GERAN radio interface signaling, source RAT (GERAN) never provides the EUTRA capabilities to the target RAN node.", etc.) indicates that an eNB causes a UE to perform handover between RATs from GERAN (a 3G system; corresponding to the "first radio communication system" in which "capability information indicating that the user device corresponds to the coverage enhancement mode is" not "held") to EUTRAN (a LTE system; corresponding to the "second radio communication system" in which "the capability information is “held"), and that during this handover, GERAN does not present capability information of the UE in relation to the EUTRAN, to the EUTRAN.
‘068, document 1, does not disclose following limitation, which is disclosed by ‘899, document 2, as follows:
and
wherein the processor  that executes, when the user device transitions to the second radio communication system, paging that corresponds to the coverage enhancement mode and paging that corresponds to a non-enhancement mode other than the coverage enhancement mode.  
‘899, Document 2 (see paragraphs [0343-344) indicates that an eNB (a base station in an LTE system) receives CE (coverage enhancement) information (the capability information indicating whether the WTRU can execute the CE mode), as capability information that is received from the WTRU, in other words, that CE information is used as WTRU capability information held by an eNB in an LTE system. Further, in paragraphs [0343] An eNB may page a WTRU, such as one that may support CE mode, using non-CE paging or using both non-CE paging and CE paging (e.g., simultaneously or sequentially. Using non-CE paging may include using legacy paging techniques or paging techniques that may be used for WTRUs that may not need or use coverage enhancement (Reads on other than coverage enhancement mode). Using CE paging may include paging using coverage enhancement techniques such as repetition. The number of repetitions may be fixed, configured, or a function of the CE.)
the capability information includes a first information element that indicates the user device supports a first mode under the coverage enhancement mode, and the capability information includes a second information element that indicates the user device supports a second mode under the coverage enhancement mode.
(D2: , further, in paragraphs [0343] An eNB may page a WTRU, such as one that may support CE mode, using non-CE paging or using both non-CE paging and CE paging (e.g., simultaneously or sequentially. Using non-CE paging may include using legacy paging techniques or paging techniques that may be used for WTRUs that may not need or use coverage enhancement (Reads on other than coverage enhancement mode). Using CE paging may include paging using coverage enhancement techniques such as repetition. The number of repetitions may be fixed, configured, or a function of the CE.)
It would have been obvious to a person of ordinary skill in the art before the date of invention to have combined limitations of ‘899 with those of ‘068 for the advantage of power conversation.

For claim 7, Limitations are the similar to those of claim 1.

For claim 2, ‘068 in view of ‘899 disclose all limitations of subject matter, as applied to preceding claim 1. ‘068 does not disclose following limitation, which is disclosed by ‘899, as follows:
wherein the processor executes either the paging that corresponds to the coverage enhancement mode or the paging that corresponds to the non-enhancement mode, and executes the other paging if the one executed first fails.
(‘899: [0343] An eNB may page a WTRU, such as one that may support CE mode, using non-CE
paging or using both non-CE paging and CE paging (e.g., simultaneously or sequentially). An
eNB may page a WTRU, such as one that may support CE mode, using non-CE paging first and
if unsuccessful, then using CE paging.
It would have been obvious to a person of ordinary skill in the art before the date of invention to have combined limitations of ‘899 with those of ‘068 for the advantage of power conversation.

wherein the processor first executes the paging that 40corresponds to the non-enhancement mode. 
(‘899: [0343] An eNB ()includes processor) may page a WTRU, such as one that may support CE mode, using non-CE paging first and if unsuccessful, then using CE paging.
It would have been obvious to a person of ordinary skill in the art before the date of invention to have combined limitations of ‘899 with those of ‘068 for the advantage of power conversation.
Response to Arguments
Applicant's arguments filed 7/15/21 have been fully considered but they are not persuasive.
Applicant’s argument
Applicant argues  that In the Office Action, the Examiner cites § 18 of Document 1 and compares the language "source RAT (GERAN) never provides the EUTRA capabilities to the target RAN node" with the claim limitation "the first radio communication system does not retain capability information that indicates that a user device supports a coverage enhancement mode." See Office Action, p. 3. Without acquiescing to the Examiner's position, Applicant notes that Document 1 does not teach that the "EUTRA capabilities" in § 18 include two "information elements" that each indicate a mode under coverage enhancement. Indeed, Document 1 is silent with respect to any information elements relating to different modes under coverage enhancement. It necessarily follows that Document 1 fails to teach the above-referenced limitations of amended independent claims 1 and 7.
Examiner’s response
In response, Examiner respectfully states that ‘068, document 1,  discloses in section 18: "For handover from GERAN to EUTRAN, due to limitations in GERAN radio interface signaling, source RAT (GERAN) never provides the EUTRA capabilities to the target RAN node.", etc.) indicates that an eNB causes a UE to perform handover between RATs from GERAN (a 3G system; corresponding to the "first radio communication system" in which "capability information indicating that the user device corresponds to the coverage enhancement mode is" not "held") to EUTRAN (a LTE system; corresponding to the "second radio communication system" in which "the capability information is “held"), and that during this handover, GERAN does not present capability information of the UE in relation to the EUTRAN, to the EUTRAN.
Applicant’s argument
Document 2 is silent with respect to any information elements relating to different modes under coverage enhancement.
wherein the processor  that executes, when the user device transitions to the second radio communication system, paging that corresponds to the coverage enhancement mode and paging that corresponds to a non-enhancement mode other than the coverage enhancement mode.  
‘899, Document 2 (see paragraphs [0343-344) indicates that an eNB (a base station in an LTE system) receives CE (coverage enhancement) information (the capability information indicating whether the WTRU can execute the CE mode), as capability information that is received from the WTRU, in other words, that CE information is used as WTRU capability information held by an eNB in an LTE system. Further, in paragraphs [0343] An eNB may page a WTRU, such as one that may support CE mode, using non-CE paging or using both non-CE paging and CE paging (e.g., simultaneously or sequentially. Using non-CE paging may include using legacy paging techniques or paging techniques that may be used for WTRUs that may not need or use coverage enhancement (Reads on other than coverage enhancement mode). Using CE paging may include paging using coverage enhancement techniques such as repetition. The number of repetitions may be fixed, configured, or a function of the CE.)
In light of above explanation, all arguments by Applicant are not persuasive.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9AM to 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached at telephone number 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647